Wagner, Judge,
delivered the opinion of the court.
This was an action commenced in the Police Court of the city of St. Louis by filing a complaint against the defendant claiming the sum of three hundred dollars for the violation of 4 4 An act of the General Assembly of the State of Missouri to amend 4 An act to enable the city of St. Louis to procure a supply of wholesome water,’ approved March 13, 1867,” approved March 23, 1868.
The complaint stated in substance that at a specified date the defendant was the owner of a house situated on Broadway street, and that the board of health of the city had declared by resolution that the use of water from the public water-works of said city, in and for said house, was demanded as a sanitary measure for the preservation of the health of the inmates and inhabitants thereof; and that the defendant had failed and neglected to take out a license for the use of water in said house after the board of water commissioners had notified him of their readiness to supply the said house with water. And the action was instituted to recover the statutory penalty.
The statute on which the proceeding was based-was an act amendatory of 4 4 An act to enable the city of St. Louis to procure a supply of wholesome water,” which was approved March 23, 1868. (Adj. Sess. Acts 1868, p. 291'.)
By the second section of the said amendatory act it is provided as follows: 44The board of water commissioners of said city may, when and so soon as it is prepared to supply the said city or any part thereof with water, require the proprietors, owners, or lessees, or their agents, of houses, stores, and other buildings in the said city, or in such parts thereof as it is ready to supply as aforesaid, to take out license for the use of water for such house, store, or building, according to the rates and assessments as fixed by ordinance of the city for the use of water; and the said rate and assessment shall be payable by all such proprietors, owners, or lessees, or their agents, as well by those who consent as by those who refuse to place in their houses, stores, and buildings the water-pipe to receive the same, and shall be payable whenever the said *589board of water commissioners shall have notified the proprietor, owner, lessee, or his or her agent, of the readiness of said board to supply such house, store, or building, with water as aforesaid. The parties who fail or neglect to comply with the provisions of the section shall be subject to the same penalties as parties who use the water of the city and fail or refuse to pay the rate or assessment for the same; provided, however, that this section shall not have force or effect unless the hoard of health of the city of St. Louis shall, in the first instance and in every case, first, by resolution duly passed, have declared that in its judgment the use of water from the public water-works of the city, in any such house, store, or building, is demanded as a'sanitary measure for the preservation of the health of the inmates or inhabitants of such house, store, or building.”
Judgment was given against the defendant in the Police Court, and he appealed to the Criminal Court. In the latter court a motion was filed to dismiss the cause; first, because the Police Court has no jurisdiction over the same; secondly, because the act of the General Assembly under which the proceeding was instituted was void as to the section relating to this case.
This motion was sustained, and the plaintiff prosecuted her writ of error.
I will consider the above points transversely from the order in which they are stated. It is contended with great zeal that the second section of the amendatory act is unconstitutional and void, as being in violation of the thirty-second section of the fourth article of the constitution of this State, which declares that “ no law enacted by the General Assembly shall relate to more than one subject, and that shall be expressed in the title; but if any subject embraced in an act be not expressed in the title, such act shall be void only as to so much thereof as is not so expressed.” It is said that the section treats of a subject entirely distinct and independent from any matter indicated by the title, inasmuch as it purports to confer new and very singular powers on the board of health and board of water commissioners.
The constitutional clause is new with us, though it has been adopted in many of our sister States.
*590The general scope of the inhibition may well be inferred, when we glance at the history of legislation and scan the character of many of the bills that have been passed in legislative bodies. It was intended to prevent surprise or fraud upon the members of the legislature by means often resorted to in the provisions of bills, of inserting matters of which the title gave no intimation ; and also to effectually stop the vicious and corruptive system familiarly known as “log-rolling.”
The practice of comprising in one bill subjects of a diverse and antagonistic nature, in order to combine in its support members who were in favor of particular measures, but neither of which measures could command the requisite majority on its own merits, was found to be not only a corrupting - influence in the legislature itself, but destructive of the best interests of the State. But this was not more detrimental than that other pernicious practice by which, through dexterous and unscrupulous management, designing men inserted clauses in the bodies of bills, of the true meaning of which the titles gave no indication, and by skillful maneuvering urged them on to their passage. These things led to fraud, surprise, and injury, and it was found necessary to apply a corrective in the shape of a constitutional provision. But while the clause was embodied in the organic law for the protection of the State and the legislature, it was not designed to be unnecessarily restrictive in its operation, nor to embarrass legislation by compelling a needless multiplication of separate bills. It was only the intention to prevent the conjoining in the same act of incongruous matters and of subjects having no legitimate connection or relation to each other. If the title of an original act is sufficient to embrace the provisions contained in an amendatory act it will be good, and it need not be inquired whether the title of the amendatory act would of itself be sufficient. (Brandon v. The State, 16 Ind. 197.)
Since the adoption of the constitution there has been but one case’in this court involving the question here presented, and that was the case of The State ex rel. Hixon v. Lafayette County, 41 Mo. 39. There the legislature had passed an act entitled “An act to provide for appeals in contested election eases,” and the *591eighth section undertook to give the right of appeal in all other civil cases. This, we held, was inoperative and void, as being in contravention of the plain meaning and import of the constitution. It will be perceived that there was in the act no connection or congruity between the subject of appeals in contested elections and appeals in other civil cases. The title furnished no intimation, and no person seeing the title would naturally -expect to find any provision in regard to appeals in other civil cases. In Texas, where the same provision substantially exists, the courts give it a liberal construction, and it has been decided that an act which was entitled “to regulate proceedings in the County Court,” and gave an' appeal from the County Court to the District Court, and regulated proceedings therein, was not within the mischief contemplated by the constitution, and the act was valid. (Murphy v. Menard, 11 Texas, 673.)
In New York, the Court of Appeals say : “ There must be but one subject; but the mode in which the subject is treated and the reasons which influenced the legislature cannot and need not be stated in the title, according to the letter and spirit of the constitution.”
In Iowa, the Supreme Court say that, in determining what laws shall be valid under this clause, “ the finity of object is to be looked for in the ultimate end designed to be attained, and not in the details leading to that end.” (The State v. County Judge, etc., 2 Iowa, 280.)
In Michigan, it has been accordingly held that the title of “An act to establish a police government for the city of Detroit” was not objectionable for its generality, and that all matters properly connected with the establishment and efficiency of such a government, including taxation for its support and courts for the examination and trial of offenders, might constitutionally be included in the bill under this general title. It was said that, under any different ruling, “ the police government of a city could not be organized without a distinct act for each specific-duty to be devolved upon it, and these could not be passed until a multitude of other statutes had taken the same duties from other officers before performing them.” And these several statutes, fragmentary as they must necessarily be, would often fail of the *592intended object, from the inherent difficulty in expressing the legislative will when restricted to such narrow bounds. (People v. Mahaney, 13 Mich. 495; Morford v. Unger, 8 Iowa, 82; Whiting v. Mount Pleasant, 11 Iowa, 482; Supervisors v. People, 25 Ill. 181; Clinton v. Draper, 14 Ind. 295; Successors of Lanzetti, 9 La. An. 329.) The generality of a title is therefore no objection to it, so long as it is not made a cover to legislation incongruous in itself, and which by no fair intendment can be considered as having a necessary or proper connection. The legislature must determine for itself how broad and comprehensive shall be the object of a statute, and how much particularity shall be employed in the title in defining it. (Ind. Cen. R. R. Co. v. Potts, 7 Ind. 681; State v. Powers, 14 Ind. 195.) It is very plain, however, that the use of the words “ other purposes,” which have been extensively used in the title to acts to cover any and every thing, whether connected with the main purpose indicated by the title or not, can no longer be of any avail. (Town of Fishkill v. Fishkill & Beekman PI. R. Co., 22 Barb. 642 ; Ryerson v. Utley, 16 Mich. 269.)
If the legislature has seen proper to make the title restrictive, the courts have no authority, by mere construction, to enlarge it or make it more comprehensive. Thus : “ An act concenring promissory notes and bills of exchange ” provided that all promissory notes, bills of exchange, or other instruments in writing for the payment of money, or for the delivery of specific articles, or to convey property, or to perform any other stipulations therein mentioned, should be negotiable, and assignees of the same might sue thereon in their own names; it was held that this act wrns void as to all the instruments mentioned therein except promissory notes and bills of exchange. (Menwhertin v. Price, 11 Ind. 199.) It is perfectly obvious that it would have been easy to have formed a title that would have embraced' them all. This subject is well considered by Judge Cooley in his recent woi’k on Constitutional Limitations, p. 141.
In the act to which the section under consideration is amendatory, the title is “ To enable the city of St. Louis to procure a supply of wholesome water.” To accomplish that object it was necessary to act through agents, and hence a board of water com*593missi oners was constituted ; and, as a consequence, their powers, duties, and responsibilities, were defined. That the board of health should say when in their judgment it was necessary as a sanitary measure that certain houses should be supplied with water, does not alter the case. They take no steps- toward car-lying out the act, nor do they exert any active agency in the matter. When their views are made known, the board of water commissioners then act, if they see proper. The section, although it confers extraordinary powers, relates clearly to the. subject intimated in. the title, and is entirely congruous and’ connected with it. Every person, upon an inspection of the title, would naturally expect to find the full scope of the powers, duties, and privileges of the commissioners set forth in the act. In my opinion the law is unobjectionable, and the point is not -well taken.
The next question raised concerns the jurisdiction of the Police Court. The law establishing that court provides that the police justice shall have the same jurisdiction as a justice of the peace, within the city limits, in all S tatemases. He shall have jurisdiction over all cases arising und'ei; .any ordinance of the city, and in all cases of assault and battery arising within said city, subject to appeal, etc. (Sess. Acts 1867, p. 69, par. 18.)
The record shows that this is not a case in which a justice of the peace would have had jurisdiction, uor is it for a violation of a city ordinance, as the complaint show's on its face that it was for an alleged violation of an act of the legislature. The police Court is a court of limited jurisdiction, not proceeding according to the course of the common law'; and nothing is better settled than that such courts must confine themselves strictly within the authority given. For this reason the judgment of the court below will be affirmed. Another point wras raised in the argument by defendant’s counsel, viz : that the legislature cannot constitutionally grant the power to the board of water commissioners to compel persons to pay for water whether they used it or not. It is placed upon the ground of a sanitary regulation, and the provision has been virtually adopted in other States ; but the point was not strongly pressed, and I have forborne discussing it.
Judgment affirmed.
-The other judges concur.